16‐3848‐cr                                                                          
United States v. Larson 




                                       In the
              United States Court of Appeals
                           for the Second Circuit
                                                     
 
 
                               AUGUST TERM 2017 
                                            
                                  No. 16‐3848‐cr 
                                            
                           UNITED STATES OF AMERICA, 
                                       Appellee, 
 
                                          v. 
 
                                 GERALD E. BOVE, 
                               Defendant‐Appellant, 
                                            
CARL A. LARSON, MICHAEL J. CAGGIANO, JEFFREY C. LENNON, GERALD 
    H. FRANZ, JR., JAMES L. MINTER, III, JEFFREY A. PETERSON, KENNETH 
EDBAUER, GEORGE DEWALD, MICHAEL J. EDDY, THOMAS FREEDENBERG, 
                                MARK N. KIRSCH, 
                                    Defendants.* 

           The Clerk of Court is directed to amend the caption to read as set forth 
          *

above. 
 
                                                 
                                          
               On Appeal from the United States District Court 
                    for the Western District of New York 
                                                 
 
                           ARGUED: DECEMBER 6, 2017 
                            DECIDED: APRIL 26, 2018 
                                                 
 
Before: CABRANES, LIVINGSTON, and CARNEY, Circuit Judges. 

                                                 

         The  question  in  this  case  is  whether  the United  States District 
Court  for  the  Western  District  of  New  York  (William  M.  Skretny, 
Judge)  lawfully  denied  Defendant‐Appellant’s  motion  for  attorney’s 
fees and other litigation expenses pursuant to the Hyde Amendment 
of  1997.  We  answer  the  question  in  the  affirmative  and  therefore 
AFFIRM  the  District  Court’s  Decision  and  Order  of  November  7, 
2016. 

                                                 

                              MARY E. FLEMING, Assistant United States 
                              Attorney (for James P. Kennedy, Jr., Acting 
                              United States Attorney), United States 
                              Attorney’s Office, Buffalo, NY, for Appellee. 




                                        2 
                              MARK J. MAHONEY, Harrington & Mahoney, 
                              Buffalo, NY, for Defendant‐Appellant. 

                                                 

JOSÉ A. CABRANES, Circuit Judge: 

         The  question  in  this  case  is  whether  the United  States District 
Court  for  the  Western  District  of  New  York  (William  M.  Skretny, 
Judge)  lawfully  denied  Defendant‐Appellant’s  motion  for  attorney’s 
fees and other litigation expenses pursuant to the Hyde Amendment 
of  1997.  We  answer  the  question  in  the  affirmative  and  therefore 
AFFIRM  the  District  Court’s  Decision  and  Order  of  November  7, 
2016. 

                              I. BACKGROUND 

         Defendant‐Appellant  Gerald  E.  Bove  (“Bove”)  appeals  the 
District Court’s Decision and Order of November 7, 2016 denying his 
application for reimbursement of attorney’s fees and other litigation 
expenses  pursuant  to  the  Hyde  Amendment.  Bove  submitted  his 
application after being acquitted by a jury of one count of attempted 
Hobbs  Act  extortion  and  one  count  of  Hobbs  Act  extortion 
conspiracy in violation of 18 U.S.C. § 1951(a). 




                                        3 
                                      II. DISCUSSION 

A. Standard of Review 

         Our  Circuit  has  not  yet  decided  the  standard  of  review  for 
Hyde Amendment appeals. Virtually all other circuits have held that 
the applicable standard is “abuse of discretion.”1 

         We  join  our  sister  circuits  in  holding  that  the  standard  of 
review  applicable  to  the  appeal  of  a  district  court’s  denial  of  a 
defendant’s  application  for  attorney’s  fees  and  other  litigation 
expenses  pursuant  to  the  Hyde  Amendment  is  indeed  abuse  of 
discretion.  We  do  so  for  the  reasons  given  by  the  Fifth  Circuit  in 
United States v. Truesdale, 211 F.3d 898, 905–06 (5th Cir. 2000). 




         1 See United States v. Terzakis, 854 F.3d 951, 953 (7th Cir. 2017); United States 
v.  Manzo,  712  F.3d  805,  809‐10  (3d  Cir.  2013)  (adopting  the  abuse‐of‐discretion 
standard for the Third Circuit and citing Fourth, Fifth, Sixth, Eighth, Ninth, Tenth, 
Eleventh, and D.C. Circuit authorities); United States v. Knott, 256 F.3d 20, 36 (1st 
Cir.  2001)  (applying  the  abuse‐of‐discretion  standard  pace  Bove’s  assertion  that 
Knott “clearly takes a de novo approach,” Reply Br. Def.‐Appellant 16). We recall 
that “abuse of discretion” is a nonpejorative term of art; it implies no misconduct 
on  the  part  of  the  district  court.  See  Dinler  v.  City  of  New  York  (In  re  City  of  New 
York),  607  F.3d  923,  943  n.21  (2d  Cir.  2010).  The  term  simply  describes  the 
circumstance in which “a district court base[s] its ruling on an erroneous view of 
the  law  or  on  a  clearly  erroneous  assessment  of  the  evidence,  or  render[s]  a 
decision that cannot be located within the range of permissible decisions.” United 
States  v.  Ghailani,  733  F.3d  29,  44  (2d  Cir.  2013)  (alteration  in  original)  (internal 
quotation marks omitted). 




                                                  4 
B. Merits 

    1. Law 

        The  Hyde  Amendment  provides  that  a  district  court  “may 
award to a prevailing [criminal defendant] . . . a reasonable attorney’s 
fee  and  other  litigation  expenses,  where  the  court  finds  that  the 
position of the United States was vexatious, frivolous, or in bad faith, 
unless the court finds that special circumstances make such an award 
unjust.”2 Hyde Amendment awards “shall be granted pursuant to the 
procedures and limitations (but not the burden of proof) provided for 
an award under section 2412 of title 28, United States Code.”3 

        To  construe  the  Hyde  Amendment  properly,  we  consider  the 
ordinary meaning in context of “vexatious,” “frivolous,” and “in bad 
faith.”4  We  can  look  to  the  standard  dictionaries  for  general 
orientation.5 



          Pub.  L.  No.  105‐119,  §  617,  111  Stat.  2440,  2519  (1997)  (reprinted  in  18 
        2

U.S.C. § 3006A, historical and statutory notes). 
        3 Id. The statute’s mention of “the procedures and limitations” of 28 U.S.C. 
§ 2412 refers to the current version of the Equal Access to Justice Act, Pub. L. No. 
96‐481,  94  Stat.  2321,  2325.  For  discussion  of  some  of  these  procedures  and 
limitations, see United States v. True, 250 F.3d 410, 419–22 (6th Cir. 2001). 

         See Asgrow Seed Co. v. Winterboer, 513 U.S. 179, 187 (1995) (“When terms 
        4

used in a statute are undefined, we give them their ordinary meaning.”); see also 
Hayden v. Pataki, 449 F.3d 305, 314–15 (2d Cir. 2006) (en banc). 

          See,  e.g.,  Taniguchi  v.  Kan  Pac.  Saipan,  Ltd.,  566  U.S.  560,  566–68  (2012) 
        5

(reviewing  dictionaries  in  use  at  the  time  of  the  enactment  of  a  statute  to  help 




                                               5 
             Vexatious:  In  a  legal  context,  “vexatious”  is  used  to 
                describe an action “instituted without sufficient grounds 
                for  the  purpose  of  causing  trouble  or  annoyance  to  the 
                defendant.”6 

             Frivolous:  The  word  “frivolous,”  used  to  describe 
                pleadings,  is  defined  as  “[m]anifestly  insufficient  or 
                futile”7—in  other  words,  obviously  lacking  a  “basis  in 
                law or fact.”8 

             In  bad  faith:  An  act  is  “in  bad  faith”  if  it  is  intentionally 
                deceptive  or  dishonest.  The  Oxford  English  Dictionary 




determine the ordinary meaning of a statutory term); United States v. Connolly, 552 
F.3d 86, 90 & n.3, 92 (2d Cir. 2008) (same). For helpful cautionary advice about the 
use of dictionaries in statutory interpretation, see also United States v. Costello, 666 
F.3d 1040, 1043–44 (7th Cir. 2012). 

          Vexatious,  Oxford  English  Dictionary  (2d  ed.  1989);  see  also  Vexatious, 
        6

Webster’s  Third  New  International  Dictionary  (1961)  (“lacking  justification  and 
intended to harass”). 
        7 Frivolous, Oxford English Dictionary, supra. 
        8  Frivolous,  Webster’s  Third  New  International  Dictionary,  supra.  Black’s  Law 
Dictionary notes that “frivolous” also has a connotation of subjectivity. It defines a 
“frivolous claim” as “[a] claim that has no legal basis or merit, esp. one brought 
for  an  unreasonable  purpose  such  as  harassment.”  Frivolous  claim,  Black’s  Law 
Dictionary (10th ed. 2014). 




                                              6 
                 refers  to  “faithlessness”  and  “treachery”  in  defining  the 
                 term.9 

        These  words  are  all  used  in  the  Hyde  Amendment  to  qualify 
another  term:  “the  position  of  the  United  States.”  We  understand 
“position”  to  mean  here  the  government’s  general  litigation  stance: 
its reasons for bringing a prosecution, its characterization of the facts, 
and its legal arguments.10 

        Using  these  definitions,  we  can  sketch  out  a  provisional 
construction  of  the  phrase  “vexatious,  frivolous,  or  in  bad  faith” 
along  the  following  lines.11  For  the  government’s  position  to  be 


         See Bad faith, Black’s Law Dictionary, supra (“Dishonesty of belief, purpose, 
        9

or  motive.”);  Faith,  n.,  Oxford  English  Dictionary,  supra  (“bad  faith:  faithlessness, 
treachery; intent to deceive”). 
        10  Cf.  Position  of  the  United  States,  Black’s  Law  Dictionary,  supra  (“The  legal 
position of the federal government in a lawsuit, esp. in a case involving the Equal 
Access to Justice Act.”). The Hyde Amendment apparently borrowed the phrase 
“position  of  the  United  States”  from  the  Equal  Access  to  Justice  Act  §  204(a),  94 
Stat. at 2328 (codified in relevant part as amended at 28 U.S.C. § 2412(d)(1)). See 
United  States  v.  Gilbert,  198  F.3d  1293,  1300  (11th  Cir.  1999)  (explaining  that  the 
Hyde Amendment was modeled on the Equal Access to Justice Act). The phrase 
cannot  mean  precisely  the  same  thing  in  both  provisions,  however,  since  in  its 
current  form  the  Equal  Access  to  Justice  Act  defines  “position  of  the  United 
States”  to  mean  both  “the  position  taken  by  the  United  States”  in  a  civil 
proceeding  and  “the  action  or  failure  to  act  by  the  agency  upon  which  the  civil 
action  is  based,”  28  U.S.C.  §  2412(d)(2)(D);  neither  applies  exactly  in  a  criminal 
prosecution. 

           As  we  observed  in  a  previous  opinion  interpreting  the  Hyde 
        11

Amendment,  we  “need  not  parse  the  precise  meaning  of  the  words  ‘vexatious,’ 
‘frivolous,’ and ‘in bad faith’ because . . . [the defendant’s] case clearly falls short 




                                                7 
“vexatious,  frivolous,  or  in  bad  faith,”  the  prosecution  must  have 
been  brought  (a)  to  hector  or  intimidate  the  defendant  on  shaky 
factual  or  legal  grounds  (vexatious);  (b)  without  even  a  reasonably 
arguable factual and legal basis (frivolous); or (c) with an element of 
intentional deceit or dishonesty (in bad faith).12 

    2. Analysis 

        Bove’s principal arguments in support of his application, all of 
which  the  District  Court  rejected,  can  be  summarized  under  three 
headings:  (a)  that  the  legal  theory  of  the  prosecution  was  clearly 
erroneous;  (b)  that  the  prosecution’s  evidence  was  insufficient;  and 
(c) that the government committed misconduct. 




of the type of abusive prosecutorial conduct that would trigger Hyde Amendment 
liability.” United States v. Schneider, 395 F.3d 78, 86 (2d Cir. 2005). 
        12  The legislative history of the Hyde Amendment—reviewed at length in 
Gilbert, 198 F.3d at 1299–1302—confirms that the standard for awarding attorney’s 
fees  is  intentionally  demanding.  As  originally  drafted,  the  Hyde  Amendment 
would  have  allowed  an  award  of  attorney’s  fees  to  any  prevailing  criminal 
defendant  unless  the  government  proved  that  its  position  was  “substantially 
justified.”  Id.  at  1300.  A  conference  committee  replaced  this  language  after  the 
original  draft  of  the  Hyde  Amendment  met  with  staunch  opposition  from  the 
Department  of  Justice,  the  Clinton  Administration,  and  some  members  of 
Congress; opponents feared that the government would have to waste resources 
justifying  itself  in  court  every  time  it  lost  a  criminal  prosecution.  Id.  at  1300–02. 
The  conference  committee  also  rejected  proposed  replacement  language—which 
would have allowed an award of attorney’s fees for a failed prosecution brought 
“without  foundation”—out  of  fear  that  the  new  wording  was  too  favorable  to 
prevailing defendants. See id. at 1302. 




                                                8 
       a. Erroneous Legal Theory 

       Bove  argues  that  the  government’s  case  against  him  was 
“frivolous  and  vexatious”13  because  the  prosecution’s  theory  of  the 
Hobbs  Act  was  “contrary  to  clear  law  and  [the  District  Court’s] 
rulings in the same case.”14 

       The Hobbs Act prescribes criminal punishment for “[w]hoever 
. . . obstructs, delays, or affects commerce . . . by robbery or extortion 
or  attempts  or  conspires  so  to  do,  or  commits  or  threatens  physical 
violence  to  any  person  or  property  in  furtherance  of  a  plan  or 
purpose  to  do  anything  in  violation  of  this  section.”15  Extortion, 
under  the  Hobbs  Act,  is  “the  obtaining  of  property  from  another, 
with  his  consent,  induced  by  wrongful  use  of  actual  or  threatened 
force,  violence,  or  fear,  or  under  color  of  official  right.”16  In  cases 
involving  union  activity,  the  conduct  proscribed  by  the  Hobbs  Act 
includes  the  use  of  extortion  “to  exact  ‘wage’  payments  from 
employers  in  return  for  imposed,  unwanted,  superfluous  and 
fictitious services of workers.”17 



       13 Br. & Special App. Def.‐Appellant 33 (internal quotation marks omitted). 
       14 Id. at 29. 
       15 18 U.S.C. § 1951(a). 
       16 Id. § 1951(b)(2). 

         United  States  v.  Enmons,  410  U.S.  396,  400  (1973)  (internal  quotation 
       17

marks omitted). 




                                           9 
       The government’s unsuccessful prosecution of Bove relied on a 
novel  theory  of  the  Hobbs  Act,  derived  mainly  from  language  in 
United  States  v.  Mulder.18  According  to  this  theory,  “unwanted, 
superfluous  and  fictitious”  labor  includes  labor  that  an  employer 
wants to be performed—and that is therefore not “superfluous”—but 
that  he  wants  performed  by  nonunion  workers  instead  of  union 
workers. A person can thus violate the Hobbs Act under this theory 
by  using  extortion  to  “replac[e]  non‐union  workers  with  union 
workers,”19  even  when  the  labor  at  issue  is  not  “unwanted, 
superfluous,” or “fictitious.” 

       The  government’s  position  cannot  have  been  vexatious. 
Vexatiousness  requires  some  wrongful,  harassing  purpose;  nothing 
in  the  record  suggests  to  us  that  prosecutors adopted  the  theory  for 
the purpose of vexing or harassing Bove. 

       Nor  was  the  theory  so  baseless  as  to  make  the  government’s 
position  frivolous.  No  precedent  had  expressly  adopted  the 
government’s  theory.  But  no  precedent  in  our  Circuit  definitely 
foreclosed  the  theory  either.  A  cursory  reading  of  this  Court’s 
opinion  in  Mulder  arguably  lends  some  support  to  the  theory;  the 
opinion discusses the replacement of some workers by others at the 



       18 273 F.3d 91 (2d Cir. 2001). See also United States v. Kirsch, No. 07‐CR‐304S 
(6),  2015  WL  1472122,  at  *3–5  (W.D.N.Y.  Mar.  31,  2015)  (discussing  the 
government’s theory in the case before us). 
       19 Kirsch, 2015 WL 1472122, at *4. 




                                         10 
instigation of a labor organization.20 The essential difference between 
Mulder and this case, however, is that in Mulder the employer had not 
wanted  to  hire  either  the  original  workers  or  their  replacements. 
None  of  the  workers  in  question  was  performing  labor  that  the 
employer actually needed performed. 

        Bove  is  admittedly  correct  that  the  District  Court  eventually 
held the government’s theory to be an erroneous interpretation of the 
Hobbs Act. But the District Court drew this conclusion only in 2015, 
several  years  after  the  failed  prosecution  of  Bove,  in  a  decision 
concerning  one  of  Bove’s  codefendants.21  During  the  proceedings 
against  Bove,  the  District  Court  instead  considered  and  denied 
Bove’s  motion  to  dismiss  the  indictment  on  the  ground  that  the 
government’s theory was erroneous.22 

        We  note,  furthermore,  the  District  Court’s  finding  that  the 
government’s  theory  was  approved  both  by  superiors  within  the 
United States Attorney’s Office for the Western District of New York 
and  by  labor  racketeering  experts  at  the  Criminal  Division  of  the 
United States Department of Justice.23 


        20 See 273 F.3d at 111. 
        21 See Kirsch, 2015 WL 1472122, at *4–5. 
        22 See United States v. Larson, 807 F. Supp. 2d 142, 151–59 (W.D.N.Y. 2011). 

          See  United  States  v.  Bove,  No.  07‐cr‐3045,  2016  WL  6573838,  at  *7 
        23

(W.D.N.Y. Nov. 7, 2016). The mere fact that Justice Department officials in Buffalo 
and in Washington, D.C. approved the prosecution’s theory is neither sufficient, 
since  multiple  lawyers  in  multiple  cities  can  endorse  a  frivolous  position,  nor 




                                           11 
        Under            these    circumstances—no          controlling       precedent 
definitely foreclosed the government’s theory, and some language in 
our  case  law  arguably  supported  it;24  the  District  Court  considered 
and originally rejected a challenge to the theory; and the prosecution 
consulted  with  informed  superiors,  including  with  experts  in  the 
relevant  area  of  law—the  theory  of  prosecution  cannot  have  made 
the  government’s  position  frivolous.  An  arguable  theory  is  not  a 
frivolous theory. 

        b. Insufficient Evidence 

        Bove  also  argues  that  the  government’s  position  was  in  “bad 
faith”25  because  the  prosecution’s  evidence  was  insufficient.  The 
government’s “only”26 evidence against him, he says, was the grand 
jury testimony of witness Phillip Hale that contradicted Hale’s earlier 




necessary for the government to prevail in a Hyde Amendment appeal. We do not 
require  prosecutors  to  solicit  the  views  of  Justice  Department  officials  in 
Washington,  D.C.  to  avoid  exposing  the  government  to  Hyde  Amendment 
liability if the prosecution does not succeed. 

          Cf.  United  States  v.  Adkinson,  247  F.3d  1289,  1292  (11th  Cir.  2001) 
        24

(concluding  that  the  district  court  had  abused  its  discretion  by  denying  a  Hyde 
Amendment  application  in  a  case  in  which  the  government  had  prosecuted  the 
applicant  under  a  theory  that  “was  contrary  to  recent  and  controlling  precedent” 
(emphasis in original)). 
        25 E.g., Br. & Special App. Def.‐Appellant 16. 
        26 Id. at 16. 




                                            12 
statements to investigators. According to Bove, the government thus 
knew or should have known that that testimony was “not credible.”27 

        We  held  in  United  States  v.  Schneider  that  a  prosecution  is  not 
vexatious, frivolous, or in bad faith simply because a witness whose 
testimony directly inculpates the defendant is arguably not credible.28 
This case falls under that holding. Hale’s credibility was a matter for 
the jury. To support his claim that Hale’s testimony was not credible, 
Bove  alleged  in  the  District  Court  that  Hale  had  made  two  earlier 
statements  that  contradicted  his  grand  jury  testimony.  The 
government,  for  its  part,  opposed  the  Hyde  Amendment  motion;  it 
submitted  an  affidavit  contesting  Bove’s  assertions  that  Hale’s 
testimony  was  inherently  unreliable  and  that  the  testimony  was  the 
only  evidence  of  Bove’s  guilt.29  Judged  in  light  of  Schneider,  the 
District Court did not “abuse its discretion” by rejecting Bove’s claim 
on this point.30 




        27 Id. at 17. 
        28 395 F.3d at 87. 

           The  government  asserted  in  its  affidavit  that  it  also  presented  a  video 
        29

and the testimony of a second witness at trial, among other evidence. 
        30  In  any  event,  even  if  the  evidence  against  Bove  had  been  objectively 
insufficient,  the  government’s  position  would  not  necessarily  have  been  in  bad 
faith, as Bove suggests. To prove bad faith, Bove would need to have shown that 
the government had acted dishonestly or deceptively. Presenting a losing case is 
not in itself an act of bad faith. 




                                             13 
       c. Prosecutorial Misconduct 

       Bove  further  argues  that  the  government’s  position  was  in 
“bad faith”31 and “vexatious”32 because of several alleged instances of 
prosecutorial misconduct. 

       One  alleged  instance  is  the  government’s  decision  not  to 
inform the grand jury of certain of Hale’s earlier statements that Bove 
says  contradicted  Hale’s  grand  jury  testimony  and  undermined 
Hale’s  credibility.  Yet  even  if  Hale’s  earlier  statements  were  indeed 
exculpatory,  the  government  had  no  duty  to  present  exculpatory 
evidence to the grand jury.33 

       Bove  also  argues  that  the  government  “sandbagged”  him  by 
failing  to  disclose  Hale’s  testimony  until  trial  or  until  shortly  before 
trial.  We  are  unable  to  conclude,  however,  that  the  government’s 
disclosure of the evidence in question was untimely. A district court 
is required to grant a defendant’s motion to order disclosure of such 
evidence,  commonly  referred  to  as  “3500  material”  or  “Jencks  Act 
material,” only at the close of a witness’s direct examination at trial.34 
In this case, as the District Court observed, the government disclosed 
the evidence with which Bove says he was “sandbagged” well before 


       31 E.g., Br. & Special App. Def.‐Appellant 11–12. 
       32 E.g., id. at 13. 
       33 See United States v. Williams, 504 U.S. 36, 52–53 (1992). 
       34 See 18 U.S.C. § 3500(b). 




                                          14 
trial, on January 17, 2014. Hale was not scheduled to testify until the 
first week of February 2014. 

       Bove  has  further  asserted,  to  support  his  argument  of 
prosecutorial misconduct, that the grand jury “expressly rejected” the 
government’s Hobbs Act theory.35 Even if a grand jury were entitled 
to  interpret  statutes,  we  cannot  find  any  evidence  in  the  record  to 
support Bove’s assertion. 

       We  conclude  that  the  District  Court  did  not  “abuse  its 
discretion”  by  rejecting  Bove’s  assertions  of  prosecutorial 
misconduct. 

                             III. CONCLUSION 

       In summary, we hold as follows: 

       (1) the  standard  of  review  applicable  to  a  denial  of  a  Hyde 
            Amendment application is “abuse of discretion”; and 

       (2) the  District  Court  did  not  abuse  its  discretion  by  denying 
            Bove’s  application  and  concluding  that  the  position  of  the 
            United  States  was  not  vexatious,  frivolous,  or  in  bad  faith, 
            since no controlling precedent foreclosed the government’s 


       35 Defendant Gerald Bove’s Reply to Response: Application for Attorney’s 
Fees and Expenses Under the Hyde Amendment (Pub.L. 105‐119, Title VI, §617) at 
8, United States v. Larson, No. 1:07‐cr‐00304‐WMS‐HBS‐8 (W.D.N.Y. May 15, 2014), 
ECF No. 651 (emphasis in original); see also Br. & Special App. Def.‐Appellant 28–
29. 




                                       15 
         theory  of  prosecution  and  some  language  in  our  case  law 
         arguably  supported  it,  and  since  Bove’s  other  arguments 
         against  the  government’s  case,  including  those  not 
         expressly addressed above, are meritless. 

      We therefore AFFIRM the District Court’s Decision and Order 
of November 7, 2016. 




                                  16